DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 August 2021 has been entered.

Status of the Claims
Claims 1-20 and 23-38 are pending.
Claims 15-19 and 23-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 6, 2018.
Claims 21, 22 and 39 are cancelled.
Claims 1-14, 20 and 36-38 are examined herein.
Claims 1-14, 20 and 36-38 are rejected.
Claim 1, 2 and 36 are objected.

Applicant’s Response
Applicant's response, filed 6 August 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections .

Drawings
The drawings are objected to because Figures 1 and 2 show elements identified with the abbreviations “BP1” and “BP2” which have not been escribed in the Specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
In this office action all references to the Specification refer to the originally filed disclosure.
The disclosure is objected to because of the following informalities: 
Page 6 lines 25-26 reads: “In some embodiments of each of the aspects above, a method a first binding partner, a second binding partner and an analyte can be nucleic acids”. This phrase is 
At page 13 line 5 a period is missing between “a particle of a second-type” and “The particles may be different...”.
At page 13 line 1, page 23 line 17  the term “molecule” should be replaced by “molecules” to read “Functionalization of microbeads by recognizing molecules”.
The term “agglutination signal” at page 28 line 7 is not a term recognized in the art. The Applicant is asked to clarify what is an “agglutination signal”. The Specification does not define this term.
At page 17 line 27  the term “amplifying” should be replaced with “amplify” to read “To amplify
At page 22 line 12  the term “droplet” should be replaced with “droplets” to read “such as 2 l droplets”.
Page 28 lines 20-29 reads as follows:
“Ligation based agglutination (LBA) can be performed to ligate the bridging DNA from bead A to bead B. Ligation reaction can occur only if oligonucleotides are in close proximity and are complementary to the recognized DNA (Fig. 4 ). The covalent bond can be formed between DNA, and the beads may not be separated without destroying the covalent bond. As shown in Fig. 4, ligase can seal the gap between two oligonucleotides forming the covalent bond. The two types of beads (A and B) can be bound through DNA. Thermal heating may have no or minimal impact on the agglutinated beads because of ligated DNA”.
	
The use of “DNA” in reference to what appears to be the oligonucleotide probes bound to the beads and, also in reference with the target analyte (DNA) is confusing. For instance the recitation of “ligate the bridging DNA from bead A to bead B” followed by the recitation that “Ligation reaction can occur only if oligonucleotides are in close proximity” is unclear as whether the “bridging DNA” refers to the oligonucleotides or to the target/recognized DNA captured by the oligonucleotides. Further, the applicant is asked to clarify what “binding two beads through DNA” is. This is not shown in the drawings.
The shading of Table 1 in page 32 makes the legends and the data presented in the table difficult to read. The Applicant is asked to replace this table with one without shading and clear legends.
Appropriate correction is required.

Claim Objections
Claims 1, 2 and 36 are objected to because of the following informalities:  
In claim 1 line 15 “step” should be replaced by “steps’ to read: “...wherein steps (a), (b) and (c)....”.
In claim 2 line 3  the term “first type” should be hyphenated as “first-type” since this is the term used in the Specification and the claims.
In claim 36 line 13 “the” should be inserted between “wherein” and “binding” to read “wherein the binding occurs at room temperature”. 
Appropriate correction is requested.

Claim Interpretation
The following recitations in the claims are not considered as further limiting the methods herein for the reasons stated below. These recitations include:
 “wherein binding occurs at room temperature in less than 15 minutes” in claim 36, lines 13-14. This recitation is merely informative and describes the conditions in which binding occurs.

Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A. Claims 1-14, 20 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein
Claim 1 is directed to a method comprising detecting whether an analyte is present in a sample by contacting a sample with a plurality of microparticles of a first-type, contacting the sample with a plurality of microparticles of a second-type and detecting binding between microparticles of first-type, microparticles of the second-type and the analyte. 
Claim 36 is directed to a method for detecting the presence of DNA in a sample by contacting the sample with a plurality of microparticles of a first-type, followed by a plurality of microparticles of a second-type and detecting binding between microparticles of first-type, microparticles of the second-type and the DNA. 
The Applicant has not defined what “binding” between microparticles and an analyte and, between microparticles and DNA constitutes. The dictionary meaning of the term “bind”(verb) is to stick or cause to stick in a single mass. As such, the broadest most reasonable interpretation of the step of detecting binding between microparticles and an analyte and, between microparticles and DNA, is that it requires detecting sticking of the microparticles and the analyte and, detecting sticking of microparticles and DNA.  There is no support in the originally filed disclosures for a method comprising detecting binding or sticking of the microparticles of the first-type, microparticles of the second-type and the analyte (as in claim 1) or the DNA (as in claim 36). 
The Specification describes methods for detecting the presence of aggregates comprised of agglutinated beads. See page 17 lines 8-10, page 25 lines 25-34, page 26 lines 1-10 and page 29, lines 8-11. The detection is performed by imaging mixtures of beads and analytes. See page 22 lines 15-17.
Further, Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the claim limitation “detecting binding between microparticles of the first-type, microparticles of the second-type and the analyte or DNA” in the application as filed.
As such, the original disclosure as filed does not reasonable convey possession for a method  comprising detecting whether an analyte is present in a sample by detecting binding between microparticles and the analyte.
B. Claims 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the identification of an aggregate by imaging a sample, assigning binary values to pixels in the sample according to intensity and determining the number and/or percentage of pixels in the sample image (see Specification at pages  3-7 and 18-20), does not reasonably provide enablement for identifying an aggregate by annealing the first binding partner with the first portion of the analyte; annealing the second binding partner with the second portion of the analyte; and ligating the first binding partner with the second binding partner (as in claim 37) and by further denaturing the first binding partner ligated with the second binding partner, from the analyte (as in claim 38).  The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
This is a new grounds of rejection and is based on further consideration of the claims herein.
	Claim 37 depends on claim 36 and is directed to a method comprising detecting the presence of DNA in a sample by contacting microparticles of a first-type and a second-type with a sample, wherein each of the microparticles of the first-type and the second-type include a corresponding first binding partner and a second binding partner and, detecting binding between the microparticles and the DNA (per claim 36). Claim 37 further recites that the first and second binding partners are nucleic acids and that  identifying an aggregate  by annealing the first binding partner  with the first portion of the analyte, annealing a second binding partner with the second portions of the analyte and, ligating the first binding partner with the second binding partner. Claim 38 depends on claim 37 and recites that identifying an aggregate includes denaturing the first binding partner ligated with the second binding partner from the analyte.
As such, the Specification must describe how to identify an aggregate by annealing the first and second binding partner with respective portions of the analyte, ligating the first binding partner and the second binding partner and denaturing the first binding partner ligated with the second binding partner from the analyte.
In determining whether the full scope of a claim limitation is enabled, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).
In Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With regard to (1) and (2) the claims are drawn to a method comprising detecting the presence of DNA in a sample by contacting microparticles of a first-type and a second-type with a sample, wherein each of the microparticles of the first-type and the second-type include a corresponding first binding partner and a second binding partner, detecting binding between the microparticles and the DNA (per claim 36), identifying an aggregate  by annealing the first binding partner (nucleic acid)  with the first portion of the analyte, annealing a second binding partner (nucleic acid) with the second portion of the analyte and, ligating the first binding partner with the second binding partner (per claim 37) wherein the identifying an aggregate includes denaturing the first binding partner ligated with the second binding partner from the analyte (per claim 38).
Thus, the written description must enable one of ordinary skill in the art as to how to identify an aggregate by annealing a fist and a second binding partner with a corresponding portion of an analyte, ligating the first binding partner with the second binding partner and denaturing the ligated binding partners from the analyte.
With regard to (3), (4) and (5) the art in the field of detection of aggregates provides guidance on how to identify an aggregate of microparticles by optical methods and by imaging. See Duval, M. et al; “Identification of the formation of aggregates in PEO solutions”, Polymer, Volume 41, Issue 7, 2000, pages 2711-2716 and Demeule, B. et al; “Detection and characterization of protein aggregates by fluorescence microscopy”, International Journal of Pharmaceutics, volume 329, Issues 1-2, 2007, Pages 37-45. As such, a person of ordinary skill in the art would be capable of identifying an aggregate based on optical and imaging methods. However, the state of the art at the time of the invention does not provide guidance on how to identify an aggregate by ligating the binding partners (as in claim 37) and denaturing the first binding partner ligated with the second binding partner from the analyte (as in claim 38). 
With regard to (6) and (7)  the Specification does not provide any guidance as to how to identify an aggregate by ligation of the binding partners followed by denaturing of the ligated binding partners from the analyte. The Specification at page 17, in reference to figures 3 and 4 describes that “the first binding partner can be ligated with the second binding partner to form a nucleic acid with a microparticle of the first-type and a microparticle of the second-type (Fig. 3, Ligation; see also Fig. 4). This process can have the benefits of stabilizing aggregates for detection”.  Then, at pages 28 lines 20-34 and page 29 lines 1-7, the Specification describes a “Ligation Based Agglutination Assay” by which the gap between two oligonucleotides is sealed. This portion of the Specification also describes that cycling the temperature allows the release of the target DNA which can the anneals to new oligonucleotides thereby increasing the sensitivity of the “test” though an “intrinsic amplification”. The “test” is not described as related to the “identification of an aggregate”. There is no guidance in the Specification of how to identify an aggregate by ligating binding partners and by denaturing the binding partners from an analyte. The ligation process described in these portions of the Specification appears to be intended to provide “the ability to reuse the analyte through thermal cycling should further increase the sensitivity of the test through an intrinsic amplification”. See page 28 lines 32-33. Further, the Specification explicitly describes the “Detection of aggregates” as based on image analysis. See page 25 lines 25-33 and page 26 lines 1-10. Based on the above, the disclosure would enable an skilled artisan on how to identify an aggregate based on image analysis. However, the skilled artisan would not be enabled to identify an aggregate based on the ligation of binding partners followed by denaturation of the ligated binding partners from the analyte because the Specification does not describe how the process of ligation of binding partners and analyte denaturation provides an identification of an aggregate or, how to associate a process of ligation of binding partners followed by analyte denaturation with the process of aggregation.
With regard to (8) the broadest most reasonable interpretation of claims 37 and 38 is that they require the identification of an aggregate by ligating binding partners “included” in microparticles, annealing said binding partners to an analyte and then denaturing said ligated binding partners from the analyte.  Ligating nucleic acids “included” in microparticles and denaturing an analyte form said ligated binding partners does not provide information pertaining the presence of an aggregate. See Li, J., et al. "Simultaneous identification of point mutations via DNA ligase-mediated gold nanoparticle assembly." Analyst 133.7 (2008): 939-945. As such, there is a significant degree of undue experimentation since a person of ordinary skill in the art would have to elucidate how to associate the ligation of binding partners “included” in a microparticle and denaturation of an analyte from ligated binding partners to the formation of an aggregate. This association is not known in the art.
 Based on the above, the Examiner submits that the specification does not disclose enough information to enable one of ordinary skill in the art to practice the invention. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims.
For examination purposes of claims 37 and 38,  prior art teaching or suggesting methods for detecting DNA present in a sample including the steps of annealing nucleic acid probes to a target and then ligating said probes amongst them to form a defined length oligonucleotide will be considered as meeting the claimed limitations.
Claims 2-14 and 20 are rejected for depending on a rejected base claim.
35 USC 112 First Paragraph Rejections-Response to Arguments
Applicant’s arguments filed on 6 August 2021 have been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 20 and 36-38 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the claim amendments herein.
Claim 1 lines 4-5 and 7-8 and, claim 36 lines 4 and 7 recite: “contacting the sample with a plurality of microparticles of a first-type  to a (the) sample”,  “contacting the sample with a plurality of microparticles of a second-type to the sample” and “...a plurality of microparticles of a second-type to the sample”. The recitation in the claims of contacting the sample with microparticles followed by the recitation that the contacting is to “a” or “the” sample is redundant and renders the claim indefinite as to whether the microparticles are being contacted to the sample recited in the first instance or, to the sample recited in the second instance or, to both and, to whether these “samples” are the same samples or different samples.
Claim 1 lines 10-11 recites: “.....wherein binding of the analyte to microparticles of the first type and microparticles of the second type results in aggregation”. Firstly,  there is lack of antecedent basis in the claim for “binding of the analyte” as there is no recitation in the claim that the analyte “binds” to anything. The claim only recites that the method includes the steps of contacting a sample with microparticles of a first-type and with microparticles of a second-type wherein the microparticles include a first and a second “binding partner”. Contacting a sample with microparticles does not inherently lead to binding. The mere recitation that the microparticles “include a binding partner” configured to interact with a portion of an analyte does not mean that “binding” will occur upon contacting the sample with the microparticles. Thirdly, it is unclear what aspect of “binding” of an analyte to microparticles leads to aggregation and what is being aggregated. The dictionary meaning of the term aggregation (noun) is the formation of a number of things into a cluster. “Binding”  of an analyte to microparticles will not necessarily lead to aggregation. Clarification is requested.
Claim 1 lines 14-15 recites: “....wherein steps (a), (b) and (c) do not employ a magnetic field”. The claim is unclear because steps a, b and c describe contacting a sample with a plurality of microparticles and detecting binding which are physical steps and cannot, by themselves, “employ” or use a magnetic field. If the Applicant’s intention is to set forth that none of steps a, b, and c require the use of a magnetic field, the claim should be amended accordingly. Clarification is requested. 
Claims 2-5 recite: “...wherein the plurality of microparticles of the second-type is added to the sample....after the plurality of microparticles of the first-type is added to the sample”. There is lack of antecedent basis for this limitation in the claims since claim 1, from which claims 3-5 depend, do not recite a sept of adding microparticles of the second-type to the sample. Claim 1 recites contacting the sample with a plurality of microparticles of the second-type. There is no further recitation in the claim that the contacting step includes or, is associated with a step of adding microparticles. The lack of antecedent basis renders the claims indefinite as to what aspect of claim 1 is claims 3-5 providing limitations for. Clarification is requested.
Claim 36 lines 3-7 recites: “contacting the sample with: (a) a plurality of microparticles of a first-type to the sample...... (b) followed by a plurality of microparticles of a second-type to the sample....”. Clarification is requested as to whether it is the contacting or the plurality of microparticles of the first-type which is followed by a plurality of of microparticles of the second-type and, as to what aspect of the contacting and/or the plurality of microparticles of the first-type is being “followed” by the microparticles of the second-type. If the Applicant’s intention is to set forth that the detecting the presence of DNA in a sample includes contacting the sample with a plurality of microparticles of the first type followed by contacting the sample with a plurality of microparticles of the second-type, the claim should be amended accordingly. Clarification is requested.
In claim 36 line 16 there is lack of antecedent basis in the claim for “the first microparticle” as there is not recitation in the claim for a first microparticle. Claim 36 recites “a plurality of microparticles of a first-type”. Clarification is requested.
In claim 37 line 2 recites: “wherein identifying an aggregate includes..”. There is lack of antecedent basis in the claim for this recitation. Claim 36, as currently amended does not recite a step of identifying an aggregate. Clarification is requested. 
In claim 37 lines 3-4 there is lack of antecedent basis in the claim for “the first portion of the analyte” and for “the second portion of the analyte”. Claim 36, from which claim 37 depended, recites a “a first portion of DNA” and a “second portion of DNA”. Clarification is requested.
In claim 38  there is lack of antecedent basis in the claim for “denaturing the first binding partner ligated with the second binding partner, from the analyte”. Claim 37, from which claim 38 depends, does not recite an analyte bound to the ligated first and the second binding partner. The claim recites annealing a first binding partner to a first portion of the analyte and annealing a second binding partner to a second portion of the analyte. Clarification is requested.
Claims 6-14 and 20 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejections-Response to Arguments
Applicant’s arguments filed on 6 August 2021 have been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


A. Claims 1-2, 4-14 and 36  are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2010/0285989 to Huo.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Huo teaches systems and methods for detecting Chemical Species, Biomolecules and Biotargets (all termed as Analytes) using receptor functionalized metal nanoparticles (¶ 3).
With regard to claim 1,  Huo teaches a method comprising detecting whether an analyte is present in a sample (¶ 3 and 25).
by:
(a) contacting the sample with a plurality of microparticles of a first-type to a sample, wherein each microparticle of the first-type includes a first binding partner configured to interact with at least a first portion of the analyte, wherein the analyte is not DNA (as in claim 1) (¶ 25, 27 and 35; Figure 1). 
(b) contacting the sample with a plurality of microparticles of a second-type to the sample, wherein each microparticle of the second-type includes a second binding partner configured to interact with at least a second portion of the analyte, the first portion of the analyte being different from the second portion of the analyte, wherein binding of the analyte to microparticles of the first type and microparticles of the second type results in aggregation  (as in claim 1) (¶ 25, 27 and 35; Figure 1).

    PNG
    media_image1.png
    568
    1103
    media_image1.png
    Greyscale



(c) detecting binding between microparticles of the first-type, microparticles of the second-type and the analyte wherein the amount of aggregation is indicative of the amount of analyte in the sample, wherein step (a), (b) and (c) do not employ a magnetic field (as in claim 1) (¶28-30, 40 and Figure 1). None of the steps “employ” a magnetic field. 
With regard to claims 2, 4 and 5, see Huo at ¶ 70. The beads are added concurrently (at the same time) therefore the time of addition of a first component (first type of particles) and a second component (second type of particles) is less than 10 and less than 5 minutes.
With regard to claim 3, see Huo at ¶ 64. The assays include competitive assays. In a competitive assay a firth probe can be added after a second probe and vice versa.
With regard to claims 6 and 7, see Huo at ¶ 24. Analysts include antibodies. Antibodies have variable and constant regions. The claim is directed to a method. Structural attributes of the analyte detected used in the method do not limit the steps contacting the sample with a plurality of microparticles and detecting binding between the microparticles and the analyte. 
With regard to claim 8, see Huo at ¶ 24. Analytes include proteins, antibodies, antigens, enzymes, nucleic acids, hormones, drugs, drug intermediates, environmental polluting chemicals and species, chemical and biological warfare agents, bacteria and viruses, synthetic chemical substances.
With regard to claims 9 and 10, see Huo at ¶ 33. Receptors adapted for binding to an analyte include, but are not limited to, antibody, DNAs, RNAs, proteins including enzymes, cells or cell components, biomimetics, synthetic molecules or materials which can specifically bind to the analyte. Biomimetic receptors can include molecular imprint antibodies, DNA-based aptamers, and peptide nucleic acids (PNA).
With regard to claims 11-14, see Huo at ¶ 34. The receptor molecules (natural and synthetic) will be attached to the metal nanoparticles through covalent or non-covalent chemical interactions to prepare the probe.
With regard to claim 36, Huo teaches a method comprising detecting the presence of DNA in a sample (¶ 3 and 25).
by contacting the sample with:
(a) a plurality of microparticles of a first-type to the sample, wherein each microparticle of the first-type includes a first binding partner configured to interact with at least a first portion of the DNA (as in claim 36) (¶ 25, 33, 68-72; Figure 16).
(b) followed by a plurality of microparticles of a second-type to the sample, wherein each microparticle of the second-type includes a second binding partner configured to interact with at least a second portion of the DNA, the first portion of the DNA being different from the second portion of the DNA (as in claim 36) (¶ 25, 33, 68-72; Figure 16).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



(c) detecting binding between at least one microparticle of the first-type, at least one microparticle of the second-type and the DNA wherein binding occurs at room temperature in less than 15 minutes (as in claim 36) (¶ 30, 37-38, 67-72 and Figure 16). None of the particles used are magnetic.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
B. Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US US 2010/0285989 to Huo as applied to claim 1 above in further view of Park, S-O; et al; “The Electrical Properties of Gold Nanoparticle Assemblies Linked by DNA”; Angew. Chem. 2000, 112, Nr. 21; pg. 4003-4006 (Cited in the office action mailed on 28 March 2018).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Huo teaches a method for detecting an analyte (DNA) in a sample via the identification of nanoparticle aggregates.
Huo does not teach that the method includes measuring resistance of the aggregates (as in claim 20).
Park, however, teaches identifying a nanoparticle aggregate linked via a DNA sequence and measuring the electrical conductivity of the aggregate (pg. 4004-4005; Figures 3-5).
Huo and Park are directed to methods for hybridizing a DNA sequence to a nanoparticle and identifying an aggregate of said nanoparticles.
Thus, Huo and Park are directed to the same field of endeavor.
It would have been prima facie obvious to one to one with ordinary skill in the art at the time of the invention to have combined the teachings of Huo with Park. One would have modified the method by Huo with a step of measuring resistance of the agglutination mixture because all elements were known in the prior art and Park art teaches that methods for hybridizing a DNA sequence to a nanoparticle and identifying an aggregate of said nanoparticles may be modified to include a step of measuring resistance of the aggregate (see Park figure 3).
C. Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US US 2010/0285989 to Huo as applied to claim 36 above in further view of US 2013/0005594 to Trerbrueggen (cited in the previous office action).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Huo teaches a method for detecting DNA based on the hybridization of a first and a second probes to different portions of a DNA target. The method comprises annealing the first binding partner (probe 1) with a first portion of the analyte (target DNA) and annealing a second binding partner (probe 2) with a second portion of the analyte (see Huo Figure 16).
However, Huo does not teach ligating the first binding partner with the second binding partner (as in claim 37) or that the identifying an aggregate includes denaturing the binding partner ligated with the second biding partner from the analyte (as in claim 38).
Terbrueggen teaches a Chemical Ligation Dependent Probe Amplification (CLPA) method for detecting DNA present in a sample, the method including the steps of annealing nucleic acid probes to a target and then ligating said probes amongst them to form a defined length oligonucleotide. Following ligation the oligonucleotide can be amplified by PCR (¶11, 22, 65, 116-132, 261-273).
PCR requires a denaturing step.
Huo and Terbrueggen are directed to methods for detecting DNA present in a sample based on the hybridization of a target sequence with probes aligned contiguously on said target.
Thus, Huo and Terbrueggen are directed to the same field of endeavor.
It would have been prima facie obvious to one to one with ordinary skill in the art at the time of the invention to have combined the teachings of Huo and Terbrueggen. One would have modified the method by Landers with the teachings by Terbrueggeb  because Terbrueggen teaches that an advantage of the ligation-based DNA detection is that it provides the ability to analyze target nucleic acids in impure samples containing cellular debris (Terbrueggen at ¶ 62) which is of relevance to Huo who is explicitly directed to the identification and quantification of nucleic acids from impure or complex samples (Huo at ¶ 35).
35 USC 102 and 103 Rejections-Response to Arguments
Applicant’s arguments filed on 6 August 2021 have been considered. A new ground of rejection as necessitated by the claim amendments herein has been set forth.

35 USC 101 Rejections-Response to Arguments
Applicant’s arguments filed on 6 August 2021 have been considered. Claims 1-14, 20 and 36-38 as currently amended, appear to be statutory and patent-eligible under 35 USC 101 as there are no judicial exceptions recited in the claims. While the claims recite a step of detecting binding between microparticles and and analyte or DNA  and the Specification does not describe what said detecting step encompasses, the broadest most reasonable interpretation of this step is that it requires the detection of an active event or process of hybridization between the analyte or the DNA, and the microparticles via the acquisition of optical or electrochemical signals within a period of time. As such, this step constitutes a physical data gathering step.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Erickson, D. et al; “Modeling of DNA hybridization kinetics for spatially resolved biochips”, Analytical Biochemistry, Volume 317, Issue 2, 2003, Pages 186-200.
 Yang, W. et al. "Direct electrical detection of antigen–antibody binding on diamond and silicon substrates using electrical impedance spectroscopy." Analyst 132.4 (2007): 296-306.
Park, So-Jung, et al. "The structural characterization of oligonucleotide-modified gold nanoparticle networks formed by DNA hybridization." The Journal of Physical Chemistry B 108.33 (2004): 12375-12380. 
Storhoff, J. J. et al; “What Controls the Optical Properties of DNA-Linked Gold Nanoparticle Assemblies?”; J. Am. Chem. Soc. 2000, 122, 4640-4650.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/ Examiner, Art Unit 1631                                                                                                                                                                                          /Lori A. Clow/Primary Examiner, Art Unit 1631